OFFICE   OF THE ATI’ORNEY    GENERAL   OF TEXAS
                    AUSTIN
Eoa. asor               E. 8hrpp8rd



             “9eoh . person,
                     _      --
        or aorporetron rolling at retail new radio8  or
        new oora8tio8, rball meka quarterly on th8
        rip8t 48~8 ot fmaary April, ~tdy lnti 00tobdr
        of osoh year, 8 nporj to the Uo&ollrr,
        Wler oath ot th8 owmr, mm&or or if a conga-
        r 8tJo
            m n,th ml
                    o f,
                   orrirer            h0t&j th0 l$gu.
         at0 ~088      of a4
                   r8e*i aa               from     tha       8810                  or
        &h8 rbove-aaoad Ptw     for the quartrr nrxt
        prUOO6ding;804 8hrti(It   the 84mb tifn 08 to
        the Qoqptroll8r l Alll.urfexo~ 08X rqlm I to
        tW0 (8) Hr, OMt Of 8816 #So8!                          NOOiPtS           88
       ~8hOWll by 88fd rq+OrQ. . .

                   ‘Nothing hWOiS ah&                   b.    oOMtmte&           80
        68     t0 r*qUil’r pl         ant Of the tit 011 mOl8
        HOsipt8           herein   r rtioa       nor0    than       otM*    on
        the prOU8&6 Of $ha-8sle 02 th8 88~108rliOle
        or merahrndlw.   A rOtai 84318 08 a884 h8pdxt,
        -8M   8 8818 t0 OW Wb b   8 for tA84 Or BOIL-
        8UI8ptfOZko, and not ror rwsa“I 0.                     or018       roooiptr
        of 8 8&1. moans the maa whiah                         ths pumh8Der
        p41p or 8gf808 to pa
        mod& bopeba at rataL
                   ?W     t8X iWid        b      th8 8?MWr 8eOtsOS Or se B.
NO.    8 18 @ @‘08S lWr ip t0 i a %,a Ot l 8ab8                             tel.         1% t8
not    levied (@ll8$l th8 rsC111 JWQb8SOr. Notwitbstandlm
that ho m8y b8 P4qtliredt0 pay t0 tb 88118p 8 @*aher
anounb on raaount of thr Zax, the requirclmrnt 16 CUMwhfoh
i8    8iadOby ‘the 88iitbr          tIIid UOt b7 th$ ming                    8$8tUw.              ThO
purohsaer doe8 no) m&or mob oirornsrtanoe8   pcly the t8xr
H8 ir merely pefm   more r0r th* cwrahandias.    Ike tax L8
paid lemr. -WI Lt8h'8 h’OdUOt8 OOlILQaw V. DSitUd stat-,
e7a w.        8.   178,    78 L*   i?d.   esz,     we qaotot

                   “‘phi6   18 a   8Qit  to reoo78r the arJOuat 0r oar-
        tab       t8X88     p8fd   ttttaer the %WWW   Aot or lOlk3 (rlat
        or     rrbrusry       84   1919, oa 18, 1 lM8, 40 Stata 10119,
        1116). By 1 6!h thW% 18                         iglpOS0d     011 ‘8m            drlnka,
                                                                                            .
        8old by the mmfnctumr,         ’ l l in b Ottl.8  OP o th e r
        OlOr8d  oontefnere,     a tax equivekmt    to 10 ger amt.&m
        0r the           rOP whloh 80 8014.’     This teX WE8psi&
        by tin =&
               pe       iomw, osloulats&     at ten par oeatum 0r
        t&l88UU 8OtU8llg     rOC?OfVed br it rOr She aOOd8 801&,
        &t8 tb p8titiOIhOTh86 llbtifhd it8 curt-28 before-
        bond that it paid th0 tan par oent hex aad it UOnt&l&
        *hat     lath18    way, it pe&88d      the tex 011 8nd that the
        trU8       08 Or Oh0 @Oa8         ~88 the IUU& POO@fVad 10~        th8
        clout&
            F-s- 0     the  tsr.   Th0    Q&r8*    *piUJlld     th0 tat b&' SD
        fMOOUrbt8, 6S obVieu8ly            th8 tfiX ir      “‘$~d.~o&
        on thr        manufaotuxer      and on him &baa.                                   .
        V..‘I.     8.     hW88   &   sblt00.



               m         efto St0  ?8Oj?h v’P* Wraer, El8. E (8) i3ss,
Ill.;     Elzmr         aandy 00. ~5, Yaantoiroy, 1.0 Ful. td 664.

                Our     en8wer    tb par       qu8stfon i8     that       tho    80118lY
rhould     ba80     hi8    tax   On th8    8a10   j@iOO   Of   #loit.#b         Ott the    f8Ot
0885    &28865t4&




                                                                                    -